Case 8:18-cV-03635-PWG Document 17 Filed 12/17/18 Page 1 of 11

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

LATONYA PYATT,

Plaintiff,

Case No. 8118-cv-()3635-PWG

v.
SANTANDER CONSUMER USA INC,
NCB MANAGEMENT SERVICES, INC.
ENHANCED RECOVERY COMPANY,
AARON RENTS, INC., EQUIFAX
INFORMATION SERVICES, LLC,
TRANS UNION LLC, AND EXPERIAN
INFORMATION SOLUTIONS, INC.

Defendants.
/

NCB MANAGEMENT SERVICES. INC.’S ANSWERS AND AFFIRMATIVE
DEFENSES TO PLAINTIFF’S COMPLAINT

Defendant, NCB Management Services, Inc. (“NCB”), through counsel and pursuant to
the F ederal Rules of Civil Procedure hereby responds to the Complaint filed by the plaintiff,
Latonya Pyatt, and states as follows:

PRELIMINARY STATEMENT

l. NCB admits that plaintiff purports to assert claims under the Fair Debt Collection
Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., and the Maryland Consumer Protection Act
(“MCPA”), Md. Code Ann. § 13-101, et seq., but denies NCB committed any violations of said

statutes or that plaintiff is entitled to any relief pursuant thereto.

PARTIES TO THE ACTION
2. NCB denies the allegations in 11 2 for lack of knowledge or information sufficient

to form a belief therein.

Case 8:18-cV-03635-PWG Document 17 Filed 12/17/18 Page 2 of 11

3. NCB denies the allegations in 11 3 for lack of knowledge or information sufficient
to form a belief therein.

4. NCB admits the allegations in 11 4.

5. NCB denies the allegations in ‘H 5 for lack of knowledge or information sufficient
to form a belief therein.

6. NCB denies the allegations in 11 6 for lack of knowledge or information sufficient

to form a belief therein.

7 . There are no allegations in a paragraph numbered 11 7.
8. There are no allegations in a paragraph numbered 11 8.
9. There are no allegations in a paragraph numbered 11 9.

lO. NCB denies the allegations in 11 10 for lack of knowledge or information

11. NCB denies the allegations in 11 ll for lack of knowledge or information
sufficient to form a belief therein and as calling for a legal conclusion.

12. NCB denies the allegations in 11 12 for lack of knowledge or information
sufficient to form a belief therein and as calling for a legal conclusion.

FACTUAL ALLEGATIONS

13. NCB denies the allegations in 11 13 for lack of knowledge or information
sufficient to form a belief therein.

14. NCB denies the allegations in 11 14 for lack of knowledge or information
sufficient to form a belief therein.

15. NCB denies the allegations in 1[ 15 for lack of knowledge or information

sufficient to form a belief therein.

Case 8:18-cV-03635-PWG Document 17 Filed 12/17/18 Page 3 of 11

16. NCB denies the allegations in 11 16 for lack of knowledge or information
sufficient to form a belief therein.

17. NCB denies the allegations in 11 17 for lack of knowledge or information
sufficient to form a belief therein.

18. NCB denies the allegations in 11 18.

19. NCB denies the allegations in 11 19 as written.

20. NCB denies the allegations in 11 20 for lack of knowledge or information
sufficient to form a belief therein.

21. NCB denies the allegations in 11 21 for lack of knowledge or information
sufficient to form a belief therein.

COUNT ONE: ALLEGED VIOLATIONS OF THE FDCPA

22. NCB incorporates its res
set forth herein.

23. NCB denies the allegations in 11 23 for lack of knowledge or information
sufficient to form a belief therein.

24. NCB denies the allegations in 11 24 including subparagraphs (a) through (c).

25. NCB denies the allegations in 11 25.

26. NCB denies the allegations in 11 26.

COUNT TWO: ALLEGED VIOLATIONS OF THE FCRA

27. NCB incorporates its responses to the foregoing paragraphs as if fully restated and

set forth herein.

28. NCB denies the allegations in 11 28 as Written.

Case 8:18-cV-03635-PWG Document 17 Filed 12/17/18 Page 4 of 11

29. NCB denies the allegations
sufficient to form a belief therein.

30. NCB denies the allegations
sufficient to form a belief therein.

3 l.
sufficient to form a belief therein.

32. NCB denies the allegations
sufficient to form a belief therein.

33. NCB denies the allegations
sufficient to form a belief therein.

34. NCB denies the allegations
sufficient to form a belief therein.

35. NCB denies the allegations
sufficient to form a belief therein.

36. NCB denies the allegations
sufficient to form a belief therein.

37. NCB denies the allegations
sufficient to form a belief therein.

38. NCB denies the allegations
sufficient to form a belief therein.

39. NCB denies the allegations

sufficient to form a belief therein.

NCB denies the allegations `

in1129

in1130

in1132

in1133

in1134

in1135

in1136

in1137

in1138

in1139

for

for

for

for

for

for

for

for

for

for

lack

lack

lack

lack

lack

lack

lack

lack

lack

lack

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

OI`

<D
»-e

OI‘

OI`

OI`

OI`

OI'

OI`

OI`

OI`

information

information

information

information

information

information

information

information

information

information

 

Case 8:18-cV-03635-PWG Document 17 Filed 12/17/18 Page 5 of 11

40. NCB denies the allegations in 11 40 for lack of knowledge or information
sufficient to form a belief therein.

41. NCB denies the allegations in 11 41 for lack of knowledge or information
sufficient to form a belief therein.

42. NCB denies the allegations in 11 42 for lack of knowledge or information
sufficient to form a belief therein.

43. NCB denies the allegations in 11 43 for lack of knowledge or information
sufficient to form a belief therein.

44. NCB denies the allegations in 11 44 for lack of knowledge or information

sufficient to form a belief therein.

15 U.S.C. § 16981s-2§b1§1|§A)&§B)

41= (The C mnlaint 111
in the Complaint for the Court’s ease of reference) NCB denies the allegations in 11 41.

42. NCB denies the allegations in 11 42.

43. NCB denies the allegations in 11 43.

44. NCB denies the allegations in 11 44 for lack of knowledge or information
sufficient to form a belief therein.

15 U.S.C. §§ 16981s-2§b1§111C1-§E)

45. NCB denies the allegations in 11 45 for lack of knowledge or information

sufficient to form a belief therein.

46. NCB denies the allegations in 11 46 for lack of knowledge or information

sufficient to form a belief therein.

Case 8:18-cV-03635-PWG Document 17 Filed 12/17/18 Page 6 of 11

47. NCB denies the allegations
sufficient to form a belief therein.

48. NCB denies the allegations
sufficient to form a belief therein.

49. NCB denies the allegations

sufficient to form a belief therein.

in 11 47 for lack

in 11 48 for lack

in 11 49 for lack

of knowledge

of knowledge

of knowledge

OI'

0
-s

information

information

50.

NCB denies the allegations in 11 50 for lack of knowledge or information

sufficient to form a belief therein.

 

51. NCB denies the allegations in 11 51.
DAMAGES ~ NEGLIGENCE AND WILLFULNESS
52. NCB denies the allegations in 11 52.
53. NCB denies .he allegations in 11 53.
54. NCB denies the allegations in 11 54.
55.

NCB denies the allegations in 11 55 for lack of knowledge or information

sufficient to form a belief therein.

56. NCB denies the allegations in 11 56.
57. NCB denies the allegations in 11 57.
58. NCB denies the allegations in 11 58.
59. NCB denies the allegations in 11 59.

COUNT THREE: ALLEGED VIOLATIONS OF FCRA. 33 1681e & l681i

60.

NCB incorporates its responses to the foregoing paragraphs as if fully restated and

set forth herein.

Case 8:18-cV-03635-PWG Document 17 Filed 12/17/18 Page 7 of 11

61. NCB denies the allegations
sufficient to form a belief therein.
62. NCB denies the allegations

sufficient to form a belief therein.

63. NCB denies the allegations '

sufficient to form a belief therein.

64. NCB denies the allegations
sufficient to form a belief therein.

65. NCB denies the allegations
sufficient to form a belief therein.

66. NCB denies the allegations
.,L.fiicient to Lorm a belief therein

67. NCB denies the allegations
sufficient to form a belief therein.

68. NCB denies the allegations
sufficient to form a belief therein.

69. NCB denies the allegations
sufficient to form a belief therein.

70. NCB denies the allegations
sufficient to form a belief therein.

71. NCB denies the allegations

sufficient to form a belief therein.

in 11 61 for lack

in1162

in1164

in1165

in1166

in1167

in1168

111169

in1170

in117l

for

for

for

for

for

for

for

for

for

for

lack

lack

lack

lack

lack

lack

lack

lack

lack

lack

of knowledge

of knowledge

of __nowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

OI`

0
»-s

OI'

OI'

OI'

OI'

OI'

OI`

OI'

information

information

information

information

information

information

information

information

information

information

Case 8:18-cV-03635-PWG Document 17 Filed 12/17/18 Page 8 of 11

72. NCB denies the allegations
sufficient to form a belief therein.

73. NCB denies the allegations
sufficient to form a belief therein.

74. NCB denies the allegations
sufficient to form a belief therein.

75. NCB denies the allegations
sufficient to form a belief therein.

76. NCB denies the allegations
sufficient to form a belief therein.

77 . NCB denies the allegations
sufficient to form a belief therein.

78. NCB denies the allegations
sufficient to form a belief therein.

79. NCB denies the allegations
sufficient to form a belief therein.

80. NCB denies the allegations
sufficient to form a belief therein.

81. NCB denies the allegations
sufficient to form a belief therein.

82. NCB denies the allegations

sufficient to form a belief therein.

in1172

mims

in1174

in1175

in1176

in1177

in1178

in1179

in1180

in'nsi

in1182

for

for

for

for

for

for

for

for

for

for

for

lack

lack

lack

lack

lack

lack

lack

lack

lack

lack

lack

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

of knowledge

OI`

01`

OI'

OI`

OI`

OI‘

OI'

COUNT FOUR: ALLEGED VIOLATIONS OF FCRA. 1681g(_a)_

information

information

information

information

information

information

information

information

information

information

Case 8:18-cV-03635-PWG Document 17 Filed 12/17/18 Page 9 of 11

83. NCB denies the allegations
sufficient to form a belief therein.

84. NCB denies the allegations
sufficient to form a belief therein.

85.
sufficient to form a belief therein.

86. NCB denies the allegations
sufficient to form a belief therein.

87. NCB denies the allegations
sufficient to form a belief therein.

88. NCB denies the allegations
89. NCB denies the allegations

sufficient to form a belief therein.

NCB denies the allegations '

in1183

in1184

in1186

in1187

in1188

in1189

for

for

for

for

for

for

lack

lack

lack

lack

lack

lack

of knowledge

of knowledge

of _nowledge

of knowledge

of knowledge

of knowledge

of knowledge

OI'

<D
>-i

OI`

OI'

OI`

OI'

information

information

information

information

information

information

NCB further denies that plaintiff is entitled to any of the relief listed in the paragraph

starting with “WHEREFORE.”

AFFIRMATIVE DEFENSES

And now, in further response to the allegations in the Complaint, NCB asserts the

following affirmative defenses.

1. To the extent that any violations are established, any such violations were not

intentional and resulted from bona fide error notwithstanding the maintenance of procedures

reasonably adopted and specifically intended to avoid any such error.

Case 8:18-cv-03635-PWG Document 17 Filed 12/17/18 Page 10 of 11

2. NCB denies any liability; however, regardless of liability, plaintiff has suffered no
actual damages as a result of defendant purported violations
3. One or more claims asserted by plaintiff are barred by the statute of limitations,

laches, estoppel, waiver, and/or unclean hands.

<:>
»3

,_..
,:>

4. Assuming that plaintiff suffered any damagesz she has _alled t
damages or take other reasonable steps to avoid or reduce his damages

5. Any harm suffered by plaintiff was legally and proximately caused by persons or
entities other than NCB and were beyond the control or supervision of NCB or for whom NCB

was and is not responsible or liable.

6. Plaintiff has failed to state a claim against NCB upon which relief may be
granted.
.7, At all relevant times, NCB maintained and followed reason”ble pr“eedures to

avoid violations of the F air Credit Reporting Act and assure maximum possible accuracy of the
information.

8. At all times NCB has complies with its duties under the FCRA, 15 U.S.C. § 1681_,
et seq.
Dated: December 17, 2018

Respectfully Submitted,

/s/Paa'raic K. Keane

Padraic K. Keane #17179
Jordan Coyne LLP

10509 Judicial Drive, Suite 200
Fairfax, VA 22030

Telephone: (703) 246-0900
Facsimile: (703) 591-3673
Email: p.keane@jocs-law.com
Attorneysfbr Defena'ant,

10

 

Case 8:18-cv-03635-PWG Document 17 Filed 12/17/18 Page 11 of 11

NCB Management Services, Inc.

CERTIFICATE OF SERVICE
I hereby certify that on December 17, 2018 a copy of the foregoing was filed
electronically via CM/ECF and served on the following via U.S. Mail:
Latonya Pyatt
7009 Foster St.
District Heights, MD 20747

/s/ Padraic K. Keane
Padraic K. Keane

ll

 

